Citation Nr: 0838113	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for bilateral wrist 
conditions. 

3.  Entitlement to service connection for bilateral knee 
conditions.

4.  Entitlement to service connection for loss of visual 
acuity. 

5.  Entitlement to service connection for a left foot 
condition. 

6.  Entitlement to service connection for a skin rash.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).





ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973 and January 2003 to April 2004 with additional 
time in the National Guard indicated. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the veteran withdrew his request for a 
Board hearing in a letter dated in January 2008.

The issues of low back condition, bilateral wrist conditions, 
bilateral knee conditions, loss of visual acuity, left foot 
condition and a skin rash are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The weight of the competent, probative evidence does not 
establish that the veteran suffers from PTSD as a result of a 
verified or corroborated stressor which occurred during 
service.




CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an April 2005 letter, issued prior to the 
decision on appeal, and a July 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
March 2006 letter and the July 2006 letter advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The case was last adjudicated in December 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and lay statements.  
Additionally, the RO requested records from North Mississippi 
Psychological Services Inc three times with no records being 
obtained.  The veteran was apprised of this in a letter from 
the RO dated in October 2007, which additionally indicated 
that the veteran should attempt to locate these records and 
have them submitted.  Moreover, most recently in a May 2008 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran claims service connection for PTSD based upon 
multiple stressors.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Board notes that the veteran's 
DD 214 indicates that he served in Kuwait/Iraq from April 11, 
2003 until February 25, 2004.  There are no medals or awards 
noted which would indicate that the veteran engaged in 
combat.  

The veteran completed a post-deployment questionnaire dated 
February 29, 2004.  The veteran indicated that he had not 
seen anyone wounded, killed or dead during this deployment; 
was not engaged in direct combat where he discharged his 
weapon; he did not feel that he was in great danger of being 
killed during this deployment and that he was not interested 
in receiving help for a stress, emotional, alcohol, or family 
problem.  The veteran also indicated that he had no concerns 
about events during his deployment which could affect his 
health.  The veteran further indicated that he had not had an 
experience so frightening, horrible or upsetting that it had 
caused him to have any of the following during the month 
previous: nightmares; avoidance; hypervigilance; hyperstartle 
response; or felt numb or detached from others, activities or 
surroundings.  The veteran also stated that he had no 
concerns or thoughts of serious conflicts with spouse, family 
members or close friends and had no concerns or thoughts that 
he might lose control or hurt someone.  The veteran 
additionally indicated that he was not exposed to smoke from 
burning trash.  Also, he was never in, entered or closely 
inspected any destroyed military vehicles.  The post-
deployment questionnaire also indicated that he was in 
Kirkuk, Iraq from January 5, 2003 until November 4, 2003 when 
he went to Camp New Jersey in Kuwait.

The Board observes that the veteran's separation examination 
dated in March 2004 indicates that both the veteran and the 
examining physician indicated the veteran had no psychiatric 
complaints or abnormalities.  The veteran's service treatment 
records do not indicate any complaints or problems of a 
psychiatric nature.  

The veteran submitted a stressor statement dated in June 
2005.  He indicated that during May 2003, he was on duty 
securing the perimeter when a building exploded and the awful 
smell lasted for about an hour.   

The veteran was afforded a VA psychiatric examination during 
August 2005.  The examiner noted the veteran's claimed 
stressor as a building exploding near the base and that the 
veteran could smell the smoke and further that the building 
burned for several days.  The examiner additionally noted 
that the veteran was not injured and did not seek medical 
attention.  The examiner observed that the veteran had been 
seen at the VA in primary care for physical maladies since 
discharge with no mentions or complaints of psychiatric 
problems.  He additionally noted that on a physical 
examination dated in March 2004, just prior to discharge, 
there were no psychiatric complaints noted.  The examiner 
also observed that during the veteran's period of service 
from October 1971 to October 1973, he was not involved in 
combat and had no overseas duty.  

Concerning history the veteran provided at the time of the 
examination, the veteran indicated that while stationed in 
Iraq, he was not subject to sniper fire or any major bombings 
and he rarely left the camp.  The veteran stated that after 
he was moved to another camp, a munitions dump and storage 
building outside of the perimeter of the camp exploded and 
burned for more than four days.  The veteran and the other 
men stationed at the camp were not permitted near the burning 
building.  The veteran indicated that he did not personally 
know anyone who was killed and was not present when anyone 
was killed.  During his entire tour, only one man from his 
battalion was killed and he was not present when that 
happened.  The veteran denied sustained anxiety; depression; 
panic attacks; bad dreams; intrusive thoughts; or a startle 
response.  However, he indicated that he had restless sleep; 
felt more distant from his wife and co-workers; and thought 
he had missed out on a promotion while on active duty.  The 
veteran observed that since his return from his deployment, 
nothing was as he expected it to be; he had some trouble 
concentrating and some anxiety without evidence of 
precipitance.  The veteran indicated that he felt anxious 
when he thought of finances and he had not saved as much as 
wanted.  

In summation, the examiner indicated that the veteran did not 
identify any definite traumas in Iraq or Kuwait or any major 
accidents or traumas during his entire life.  The major 
stressful events while on active duty were described as 
falling behind on his savings, losing contact with co-workers 
and missing out on a promotion at work.  The examiner 
indicated that after review of the record and history from 
the veteran, the result was no sustained psychiatric symptoms 
indicated and no diagnosable psychiatric disorder.  The 
veteran received no Axis I psychiatric diagnosis.

The Board notes that the veteran had a negative PTSD screen 
documented as part of a VA treatment record during February 
2005.  The veteran responded that he had not experienced any 
of the following symptoms during the previous month:  
nightmares; avoidance; hypervigilance; hyperstartle response; 
felt numb or detached from others, activities or 
surroundings.   

The Board notes that the veteran had a psychiatric 
hospitalization during November 2007.  Records from the 
veteran's ten days as an inpatient in psychiatry at the 
Memphis VA Medical Center (VAMC) during November 2007 
indicate that he was oriented to time and place; adequate 
grooming and hygiene; appropriate eye contact; cooperative; 
psychomotor retardation at times; speech slowed and at a low 
volume at times; mood was dysthmic with a congruent affect; 
thought process was circumstantial at times; denied suicidal 
ideation; no deficits in attention or concentration; and 
limited judgment and insight.   Additional November 2007 VA 
treatment notes indicate that the veteran claimed he was 
assigned to the artillery while in Iraq and Kuwait and that 
he was exposed to combat.  He further claimed that one of his 
good friends died in an improvised explosive device (IED) 
explosion.  He also alleged that he saw wounded soldiers 
brought into the base where he was stationed.  In an 
additional VA treatment note from this time period, the 
veteran indicated that he witnessed a truck on convoy get 
struck by an IED and that he was stranded many times by the 
side of the road.  The veteran additionally indicated in a 
November 2007 VA treatment note that his most frightening 
experience while deployed was driving unarmored convoys 
through hostile areas and that he was involved in cleaning 
out vehicles filled with dead soldiers.  

The Board notes that the veteran's discharge summary from 
inpatient psychiatry dated in November 2007 indicates that 
the veteran had admission Axis I diagnoses of major 
depressive disorder with anxiety symptoms; rule out PTSD; and 
rule out adjustment disorder with depressed mood.  The same 
note indicates the veteran had discharge Axis I diagnoses of 
major depressive disorder with anxious features.  The 
treatment note indicates that the veteran had been struggling 
with disturbing nightmares of Iraq, where he saw so many 
people die.  He also said that he lost a friend in the war 
who was killed by a roadside bomb.  The veteran also says 
that he wakes up feeling exhausted which is the reason he was 
asleep at his security job and was subsequently fired.  The 
veteran claimed symptoms such as hypervigilance; 
interpersonal problems; irritability; suicidal ideation 
without a plan; and homicidal ideation towards the people 
around him who seem like they were the enemies from the war.  
The veteran additionally claimed that he was exposed to 
combat while on active service.  The veteran's mental status 
exam indicates that he: had a dysphoric mood; affect was 
congruent with subjects; speech was spontaneous, non-
pressured, with normal cadence, volume and inflection; no 
psychomotor agitation or retardation; linear and logical 
stream of thought; no overt evidence of delusions, 
suicidality or homicidality; good concentration, fund of 
knowledge and abstraction; with fair judgment and insight.  

The veteran submitted a letter dated in January 2008 from a 
VA psychologist indicating that he described having several 
symptoms associated with PTSD such as recurrent nightmares, 
hypervigilance, irritability, difficulty sleeping and 
concentrating, and exaggerated startle response.  
Additionally, the psychologist indicates that in a November 
2007 VA treatment record, the veteran was given a diagnosis 
of rule out PTSD.  The Board observes that a VA treatment 
note dated this same month indicates that the veteran was 
given a provisional Axis I diagnosis of PTSD from the writer 
of this letter.  

A March 2008 VA psychology note indicates that veteran had a 
diagnosis of PTSD, probable.  The veteran also reported to 
this examiner that he was exposed to mortar and fire attacks 
while deployed.  

The veteran additionally submitted a letter dated in January 
2008 from Region One Mental Health Center indicating that he 
had a diagnosis of PTSD.

The veteran submitted a statement in support of his claim 
dated in March 2008.  The veteran indicated that he has PTSD 
with nightmares, panic attacks and anxiety attacks.  He also 
indicates that he is easily angered and cannot hold a job.  
The veteran also points out that he received hazard duty pay 
during his time deployed.  The veteran observes that someone 
from his unit was wounded and killed before the rest of his 
unit arrived.  He also indicates that there was continuous 
firing and mortar attacks and that he had to run to the 
bunkers daily which injured his knees and back.

After a review of the record, the Board finds that the 
veteran's statements which were more contemporaneous in time 
to his deployment are more credible and probative than his 
statements in subsequent years made following the original 
denial of service connection for PTSD.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  In this regard, on his return 
from his deployment, the veteran indicated that he was not 
exposed to any type of stressors while in Iraq or Kuwait and 
more specifically that he did not see anyone wounded, killed 
or dead during his deployment, did not enter or closely 
inspect any destroyed military vehicles, and never felt in 
great danger of being killed.  He has subsequently 
contradicted all of these statements.  

The Board additionally notes that the veteran's statements 
concerning stressors greatly evolved after the time of his 
August 2005 examination for PTSD.  During the examination, he 
related that he was not subject to sniper fire or any major 
bombings and he rarely left the camp.  The veteran 
additionally indicated that he did not personally know anyone 
who was killed and was not present when anyone was killed.  
The veteran did indicate that he had smelled smoke from a 
burning building; however, the examiner declined to indicate 
this as a traumatic enough stressor to precipitate a 
diagnosis of PTSD.  

Although the evidence does indicate that some providers have 
diagnosed provisional or probable PTSD, these diagnoses are 
based on information provided by the veteran pertaining to 
alleged stressors which is simply not credible.  As noted 
above, prior to the original denial of PTSD, he denied seeing 
any wounded, killed or dead soldiers or civilians, was not 
engaged in direct combat where he discharged his weapon, and 
did not feel that he was in great danger of being killed 
during his deployment.  The 2005 VA examiner noted the 
veteran did not report any definite traumas to support a 
diagnosis of PTSD.  His current contradictory statements made 
in conjunction with his claim are not probative when 
considered in light of statements made by him more 
contemporaneous to his service.  See Cartright, supra.  Thus, 
the Board finds that the 2005 VA examiner's opinion is more 
probative, as the other diagnoses were based on a history 
provided by the veteran which is not credible.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the medical evidence is more probative than an 
opinion that is based on the veteran's reported history).  
Furthermore, the VA examiner had the entire claims file to 
review, to include the veteran's service treatment and 
personnel records.  Additionally, the VA examiner addressed 
the DSM-IV criteria and provided an explanation as to why the 
veteran's symptoms did not support that diagnosis.  His 
report provided greater detail and rationale, conformed to 
DSM-IV criteria, and addressed whether a stressor resulted in 
PTSD.  Thus, greater probative weight has been assigned to 
the VA examiner's opinion.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

The Board acknowledges the veteran's contentions that he has 
PTSD which is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board notes that VA treatment records from July 2004 
indicate that the veteran had joint x-rays during that time 
period.  The x-ray findings led to a diagnosis of arthritis; 
however, which joints were affected by arthritis is unclear.  
Moreover, a 2005 report references x-rays from March 2004.  
Thus the RO/AMC must try to locate and associate with the 
claims file any radiology reports for the veteran dating from 
March 2004 to April 2005.  

The Board observes that the VA examinations conducted during 
September, October and November of 2005 do not indicate 
opinions concerning the etiology of the veteran's claimed 
musculoskeletal, skin and eye conditions.  Thus, the veteran 
should be afforded additional VA examinations in order to 
ascertain whether the claimed conditions are related to 
service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent ongoing medical records 
from the Memphis VA Medical Center, to 
include all radiology reports and 
treatment records dating from March 2004 
through April 2005, and current treatment 
records dating since June 2008. 

2.  Schedule the veteran for VA 
orthopedic, visual, and dermatology 
examinations to determine the current 
nature of the veterans claimed low back 
condition, bilateral wrist conditions, 
bilateral knee conditions, loss of visual 
acuity, left foot condition and skin rash.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  

Following review of the claims file, and 
examination of the veteran, the examiners 
should provide for their respective 
specialty (i.e. orthopedic, visual, 
dermatologic) an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the veteran's 
claimed low back condition, bilateral 
wrist conditions, bilateral knee 
conditions, left foot condition, loss of 
visual acuity, and skin rash arose during 
or are otherwise related to his period(s) 
of active service.  The examiners should 
provide a rationale for all opinions 
expressed.  

3.  Thereafter, re-adjudicate the claims 
for service connection.  If the claims 
remain denied, the veteran should be issued 
a supplemental statement of the case, and 
be given an opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


